Detailed Action
	This action is responsive to an original application filed on 12/12/2019 with acknowledgement that this application claims a priority date of 11/22/2019 to foreign application TW108215513. 
	Claims 1-6 and 9 are currently pending.  Claims 7-8 have been withdrawn from further consideration.  Claim 1 is an independent claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on November 19, 2021 is acknowledged.  One page of amended abstract, two pages of amended specification, and four pages of amended claims were received on 11/19/2021.  Claims 1, 3, and 9 have been amended.  The disclosure has been amended such that the specification and drawings are no longer objected to.  The amended claims are no longer objected to, however the amended claims remain rejected under 35 U.S.C. 112(b) as noted below.
Information Disclosure Statement
	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  See Page 1 Line 17 of the Specification, which references “U.S. Patent No. 9751098B1”, which is not listed on an IDS.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because Lines 23-25 state “wherein the combination of the first and second forces thereby eccentrically rotate the rotary member to evenly spread the pressurized liquid via the orifice to a large area devoid of blind areas” and the term “large area” is a relative term.  The term “large area” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree.  It is not clear what size an area must be to qualify as being a “large area”.  For the purpose of examination, Claim 1 Lines 23-25 will be interpreted to state “wherein the combination of the first and second forces thereby eccentrically rotate the rotary member to evenly spread the pressurized liquid via the orifice to an area devoid of blind regions”.
Claims 2-6 and 9 depend on Claim 1, therefore Claims 2-6 and 9 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 1 is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2016/0332175 A1 to Fu et al. (“Fu”) in view of US Patent 9,587,776 to Yie (“Yie”) and US Patent 5,328,097 to Wesch et al. (“Wesch”). 
As to Claim 1, Fu discloses a spray gun (Fig. 6 “gyrating nozzle spray gun”), comprising: 
a barrel (See Annotated Fig. 6) having a grip (Fig. 6 #1 “grip”) formed to a rear end thereof (See Annotated Fig. 6), an entrance (Fig. 6 #11 “air inlet”) formed in the grip, an outlet (See Annotated Fig. 6) formed in a front end of the barrel (See Annotated Fig. 6), a path (See Annotated Fig. 6-Detail) 5defined through the barrel and communicating with the entrance and the outlet (See Annotated Fig. 6, the path is connected to the entrance and the outlet); 
a guide member (Fig. 6 #31 “supply tube”) connected to the outlet of the barrel (See Annotated Fig. 6) and having a tubular portion (See Annotated Fig. 7) protruding from a front end thereof;  
10a rotary member (Fig. 6 #34 “gyrating nozzle”) having a way (Fig. 6 #340 “accumulation chamber”) defined therein, a Venturi tube (Fig. 6 #1423 “delivery tube”, Paragraph 0027 “a Venturi effect is created”) partially located in the way (See Annotated Fig. 7), a first end of the Venturi tube located close to the outlet (See Annotated Fig. 6-Detail and Annotated Fig. 7), and 
a spray head (Fig. 6 #2 “attachment tube”) connected to the front end of the barrel (See Annotated Fig. 6) and having an 15orifice (Fig. 6 #201 “orifice”), a room formed by the guide member and the spray head (See Annotated Fig. 6, the guide member and the spray head define an open space that 
Regarding Claim 1, Fu does not disclose comprising:
the tubular portion of the guide member being movably located within the way of the rotary member,
a lateral hole defined through a wall of the guide member and communicating with the path, 	the way being a tapered way, 
a ball head formed to a front end of the rotary member, 
a ball socket defined in an inner wall of the orifice, the ball head of the rotary member rotatably accommodated in the ball socket of the spray head, the tubular portion of the guide member movably located within the tapered way of the rotary member, 
wherein 20pressurized liquid passes through the path and enters into the room via the lateral hole to form a first force that is applied to an outer surface of the 12rotary member to rotate the rotary member about the ball head of the rotary member rotatably accommodated in the ball socket of the spray head, wherein the pressurized liquid enters into the tapered way from a gap between a rear end of the rotary member and the tubular portion of the 5guide member to form a second force, the second force swings the rotary member within the room.
However, Yie discloses a spray device (Fig. 14 #600 “nozzle assembly”), comprising: 
a path (See Annotated Fig. 14); 
a guide member (Fig. 14 #601 “nozzle body”) having a tubular portion (Fig. 14 #621 “post”) protruding from a front end thereof (See Annotated Fig. 14), a lateral hole (See Annotated Fig. 14) defined through a wall of the guide member (See Annotated Fig. 14) and communicating with the path (See Annotated Fig. 14); 

a spray head (See Annotated Fig. 14) having an orifice (See Annotated Fig. 14), a ball socket (See Annotated Fig. 14) defined in an inner wall of the orifice (See Annotated Fig. 14), a room formed by the guide member and the spray head (See Annotated Fig. 14), the rotary member located in the room (See Annotated Fig. 14), the ball head of the rotary member rotatably accommodated in the ball socket of the spray head (See Annotated Fig. 14), the tubular portion of the guide member movably located within the tapered way of the rotary member (See Annotated Fig. 14 and Col. 7 Lines 11-21, the tubular portion of the guide member is located within the tapered way of the rotary member such that the rotary member has room to move), wherein pressurized liquid (Fig. 7 Line 1 “pressurized fluid, such as water”) passes through the path and enters into the room via the lateral hole to form a first force that is applied to an outer surface of the rotary member to rotate the rotary member about the ball head of the rotary member rotatably accommodated in the ball socket of the spray head (See Annotated Fig. 14, Col. 4 Lines 35-61 and Col. 7 Lines 11-21, it is understood that pressurized liquid applies some force to the outer surface of the rotary member that rotates the rotary member about the ball head of the rotary member), wherein the pressurized liquid enters into the tapered way from a gap between a rear end of the rotary member and the tubular portion of the guide member to form a second force (See Annotated Fig. 14, Col. 4 Lines 35-61 and Col. 7 Lines 11-21, it is understood that the pressurized liquid applies some other force within the tapered way of the rotary member), the second force swings the rotary member within the room (See Annotated Fig. 14, based on the configuration of the rotary member and the tubular portion it is understood that the second force swings the rotary member to some extent within the room), wherein the combination of the first and second forces thereby eccentrically rotate the rotary member to evenly spread the pressurized liquid via the orifice to a large 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spray gun of Fu by replacing the rotary member and guide member of Fu with the rotary member and guide member of Yie, as doing so would yield the predictable result of allowing control of the spread angle of liquid being sprayed from the spray gun (Col. 7 Lines 11-21).  Making such a modification would result in: 
the tubular portion of the guide member being movably located within the way of the rotary member,
a lateral hole being defined through a wall of the guide member and communicating with the path, 	
the way being a tapered way, 
a ball head being formed to a front end of the rotary member, 
a ball socket being defined in an inner wall of the orifice, the ball head of the rotary member being rotatably accommodated in the ball socket of the spray head, the tubular portion of the guide member being movably located within the tapered way of the rotary member, 
wherein 20pressurized liquid passes through the path and enters into the room via the lateral hole to form a first force that is applied to an outer surface of the 12rotary member to rotate the rotary member about the ball head of the rotary member rotatably accommodated in the ball socket of the spray head, wherein the pressurized liquid enters into the tapered way from a gap between a rear end 
Regarding Claim 1, the spray gun of Fu modified by Yie as applied above does not specifically disclose wherein the first force is larger than the second force to keep rotating the rotary member.
However, Wesch discloses a spray device (“rotor nozzle for a high-pressure cleaning device”) comprising: 
a lateral hole (Fig. 3 #42 “channel”) defined through a wall of a guide member (Fig. 3 #3 “bottom part”) and communicating with a path (See Annotated Fig. 3, the path located within #2 “jet pipe is connected to the lateral hole), 
a rotary member (Fig. 3 # 16 “nozzle body”) having a tapered way (Fig. 3 #17 “opening” which is tapered) defined therein, a ball head (Fig. 3 #18 “spherical end”) formed to a front end of the rotary member (See Annotated Fig. 3),
a ball socket (Fig. 3 # 10 “pot-shaped recess”) defined in an inner wall of an orifice of a spray head (See Annotated Fig. 3), the ball head of the rotary member rotatably accommodated in the ball socket of the spray head (Col. 5 Lines 1-23), 
wherein 20pressurized liquid passes through the path and enters into a room (See Annotated Fig. 3) via a lateral hole (See Annotated Fig. 3) to form a first force that is applied to an outer surface of the 12rotary member to rotate the rotary member about the ball head of the rotary member rotatably accommodated in the ball socket of the spray head (Col. 7 Lines 8-18), wherein the pressurized liquid enters into the tapered way from a gap (See Annotated Fig. 3, pressurized liquid from the center hole enters the gap prior to entering the tapered way) between a rear end of the rotary member (See Annotated Fig. 3) and a tubular portion of the 5guide member (See Annotated Fig. 3) to form a second force (Col. 7 Lines 25-27), the second force swings the rotary member within the room (Col. 7 Lines 28-31, it is understood that that the force of liquid entering via channel 43 is entering the tapered way and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spray gun of Fu in view of Yie as applied above such that there is a lateral hole in the guide member and a center hole in the tubular portion of the guide member, wherein the first force is larger than the second force to keep rotating the rotary member, as taught by Wesch, as doing so would yield the predictable result of allowing a user to control the rotational speed of liquid being sprayed from the spray gun (Col. 7 Lines 37-43).  
Furthermore, when modifying the spray gun of Fu in view of Yie and Wesch as applied above, it would have been obvious to one of ordinary skill in the art to have the Venturi tube partially located in the tapered way after passing through the center hole in the tubular portion of the guide member, as it would be obvious to try such a configuration from a finite number of predictable solutions, and a similar configuration is taught by Fu (See Annotated Fig. 7 of Fu where the venturi tube is shown passing through the tubular portion of the guide member and the way of the rotary member in a centered manner; a similar configuration would be obvious to try when modifying Fu as taught by Yie and Wesch).
As to Claim 3, in reference to the spray gun of Fu modified by Yie and Wesch as applied to Claim 1 above, Fu further discloses wherein the barrel includes a connection tube (Fig. 6 #1442 “dip tube”) which communicates with a middle portion of the path (See Annotated Fig. 6 and Annotated Fig. 6-Detail), a control valve (See Annotated Fig. 6, the control valve is understood to be similar to a control valve that is more clearly shown in the embodiment in Fig. 8) is connected between the connection tube 
As to Claim 5, in reference to the spray gun of Fu modified by Yie and Wesch as applied to Claim 3 above, Fu further discloses wherein a throttle valve (Fig. 6 #12 “valve seat” which is understood to be the equivalent of a throttle valve) is connected to the grip (See Annotated Fig. 6).
	As to Claim 6, in reference to the spray gun of Fu modified by Yie and Wesch as applied to Claim 1 above, Fu further discloses wherein the spray head has an expanded nozzle head (See Annotated Fig. 7). 
	As to Claim 9, in reference to the spray gun of Fu modified by Yie and Wesch as applied to Claim 1 above, Yie further discloses wherein the tapered way of the rotary member has an interior space (See Annotated Fig. 14), the room has an interior space which is larger than the interior space of the tapered way of the rotary member (See Annotated Fig. 14, the room accommodates the rotary member and the tapered way of the rotary member fits entirely within the room, thus the room has an interior space that is larger than the interior space of the tapered way of the rotary member).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Yie and Wesch and further in view of US Patent 5,598,975 to Jäger.
Regarding Claim 2, in reference to the spray gun of Fu modified by Yie and Wesch as applied to Claim 1 above, Fu in view of Yie and Wesch does not disclose wherein the rotary member includes multiple flanges extending from the outer surface of the 10rotary member.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spray gun of Fu in view of Yie and Wesch as applied to Claim 1 above such that the rotary member includes multiple flanges extending from the outer surface of the 10rotary member, as taught by Jäger, as doing so would yield the predictable result of inducing rotation of the rotary member when liquid flows around the flanges (Col. 2 Lines 47-52). 
As to Claim 4, in reference to the spray gun of Fu modified by Yie, Wesch, and Jäger as applied to Claim 2 above, Fu further discloses wherein the barrel rotatably extends through a pivotal seat (See Annotated Fig. 6, Annotated Fig. 6-Detail, and Paragraph 0021, it is understood that the pivotal seat is pivotable and rotatable about screw rod 1411 by turning the screwing or un-screwing the screw rod, and the barrel extends through the entirety of the seat as shown in Annotated Fig. 6), the pivotal seat includes a three-way member (See Annotated Fig. 6) and a seal (Fig. 6 #1413 “gasket ring”), the three-way member includes a first 20way (See Annotated Fig. 6-Detail) and a second way (See Annotated Fig. 6-Detail) which is perpendicular to the first way (See Annotated Fig. 6, the first way and second way meet at an angle that appears to be ninety degrees), the seal is mounted to the barrel (See Annotated Fig. 6 and Annotated Fig. 6-Detail) and located on an end of the first way (See Annotated Fig. 6-Detail, the gasket ring #1413 is located on a first end of the first way), the second 13way is defined through an insertion portion of the three-way member (See Annotated Fig. 6), and the insertion portion is connected to the connection tube (See Annotated Fig. 6) so that the container is pivotable about an axis of the path (See Annotated Fig. 6, it is understood that the pivotal seat is pivotable and rotatable about screw rod 1411 and the pivotal seat is connected to the container such that when the pivotal seat is rotated about screw rod 1411 the container rotates about an axis of the path), a control valve (See 
Regarding Claim 4, Fu does not disclose an additional seal being included on the pivotal seat and mounted to the barrel on an end of the first way.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an additional seal on the pivotal seat and mounted to the barrel on an other end of the first way (See Annotated Fig. 6-Detail, the additional seal can be located on the second end of the first way), since one seal is currently on one end of the pivotal seat preventing leakage of fluid at a connection interface of the pivotal seat, and placing an additional seal on an opposite end of the pivotal seat would result in the predictable result of preventing leakage of fluid at an additional connection interface of the pivotal seat (Per Paragraph 0021 the gas-delivery tube 14 is connected with an inner end thereof to an outer end of the valve seat 12).

    PNG
    media_image1.png
    833
    1022
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1069
    935
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    893
    892
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    853
    745
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    740
    690
    media_image5.png
    Greyscale

Response to Arguments
	Applicant has amended the specification and abstract, which were objected to because of informalities.  The specification and abstract are no longer objected to.  Furthermore, the specification has been amended such that the drawings are no longer objected to as failing to comply with 37 CFR 1.84(p)(4).

	Applicant has amended Claims 1 and 9, which were rejected under 35 U.S.C. 112(b).  Examiner notes that amended Claim 1 and dependent claims 2-6 and 9 remain rejected under 35 U.S.C. 112(b) as noted above.
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. Applicant argues that it "is not possible for the nozzle body 16 in Wesch to swing because it is constrained to move in a rotational direction by the central, pin-shaped extension of the nozzle body 16 and the central projection 14 protruding into the interior 6".  Examiner agrees that the rotary member of Wesch is constrained by the central, pin-shaped extension of the nozzle body 16 and the central projection 14, and that it is not possible for the nozzle body 16 to swing along the axis of jet pipe 2, however such a constraint does not prevent Wesch from swinging to some extent (See Annotated Fig. 3, though the rotary member of Wesch cannot swing along the axis of the jet pipe 2, it is still possible for it to swing to some extent at other locations where 19 does not contact 14).  Examiner agrees that Wesch does not teach the rotary member spreading the pressurized liquid via the orifice to an area devoid of blind regions.  However, the amendment to Claim 1 necessitated the new grounds of rejection presented above, and Yie does teach the combination of the first and second forces eccentrically rotating the rotary member to evenly spread the pressurized liquid via the orifice to an area devoid of blind regions as noted above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 

/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752